       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 1 of 18
                                                                  gglESDISTg^

                                                                  MAR
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                        LOEWFNIGUTH
                                                                      DISTRICT


 Stephanie F.,

                                Plaintiff,

                                                           19-CV-108(JLS)

 Commissioner of Social Security,

                               Defendant.




                            DECISION AND ORDER


      Plaintiff Stephanie F. brings this action under the Social Security Act,

seeking review of a determination by the Commissioner of Social Security (the

"Commissioner")that she was not disabled. Dkt. 1. Plaintiff moved for judgment

on the pleadings. Dkt. 12. The Commissioner responded and cross-moved for

judgment on the pleadings. Dkt. 20. Plaintiff replied. Dkt. 21.


      For the reasons below, the Court denies Plaintiffs motion and grants the

Commissioner's cross-motion.


                           PROCEDURAL HISTORY


      On September 11, 2014, Plaintiff applied for Supplemental Security Income

("SSI") and Disability Insurance Benefits ("DIE"). Dkt. 12-1, at 2. She claimed she

had been disabled since July 15, 2013, due to degenerative disc disease of the

cervical and lumbar spines, left rotator cuff impingement, fibromyalgia, depression.
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 2 of 18




and post-traumatic stress disorder. Id. at 2, 4. On January 20, 2015, Plaintiff

received notice that the Social Security Administration denied her application. Id.

at 2. She requested a hearing before an administrative law judge ("ALJ"), which

occurred on June 14, 2017. Id. The ALJ issued a decision on October 30, 2017,

finding that Plaintiff was not disabled. Id. Plaintiff appealed the ALJ's decision,

and the Appeals Council denied the request for review on November 20, 2018. Id.

Plaintiff then commenced this action.


                              LEGAL STANDARDS


I.    District Court Review.

      The scope of review of a disability determination involves two levels of

inquiry. See Johnson v. Bowen, 817 F.2d 983, 985(2d Cir. 1987). First, the Court

must "decide whether [the Commissioner] applied the correct legal principles in

making the determination." Id. The Court's review for legal error ensures "that the

claimant has had a full hearing under the ... regulations and in accordance with

the beneficent purposes" of the Social Security Act. See Moran v. Astrue, 569 F.3d

108, 112(2d Cir. 2009)(quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

Second, the Court "decide[s] whether the determination is supported by 'substantial

evidence.'" Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

      "Substantial evidence" is "more than a mere scintilla" and "means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)(internal quotations

and citations omitted). The Court does not "determine de novo whether [the
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 3 of 18




claimant] is disabled." Schaal u. Apfel, 134 F.Sd 496, 501 (2d Cir. 1998)(internal

quotations and citations omitted). But "the deferential standard of review for

substantial evidence does not apply to the Commissioner's conclusions of law."

Byam v. Barnhart, 336 F.3d 172, 179(2d Cir. 2003). Indeed, if"a reasonable basis

for doubt whether the ALJ applied correct legal principles" exists, applying the

substantial evidence standard to uphold a finding that the claimant was not

disabled "creates an unacceptable risk that a claimant will be deprived of the right

to have her disability determination made according to correct legal principles."

Johnson, 817 F.2d at 986.

II.   Disability Determination.

      In denying Plaintiffs application, the ALJ evaluated her claim under the

Social Security Administration's five-step evaluation process for disability

determinations. See 20 C.F.R. §§ 404.1520(a), 416.920(a)(2). At the first step, the

ALJ determines whether the claimant currently is engaged in substantial gainful

employment. Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the claimant is not

disabled. Id. If not, the ALJ proceeds to step two. Id. §§ 404.1520(a)(4),

416.920(a)(4).

      At step two, the ALJ decides whether the claimant suffers from any severe

impairments. Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If there are no severe

impairments, the claimant is not disabled. Id. If there are any severe impairments,

the ALJ proceeds to step three. Id. §§ 404.1520(a)(4), 416.920(a)(4).
        Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 4 of 18




       At step three, the ALJ determines whether any severe impairment or

combination ofimpairments meets or equals an impairment listed in the

regulations. Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the claimant's severe

impairment or combination of impairments meets or equals an impairment listed in

the regulations, the claimant is disabled. Id.

       But if the ALJ finds that no severe impairment or combination of

impairments meets or equals any in the regulations, the ALJ proceeds to calculate

the claimant's residual functional capacity ("RFC"). Id. §§ 404.1520(a)(4)(iv), (d)-(e);

416.920(a)(4)(iv), (d)-(e). The RFC is a holistic assessment of the claimant that

addresses the claimant's medical impairments—both severe and non-severe—and

evaluates the claimant's ability to perform physical or mental work activities on a

sustained basis, notwithstanding limitations for her collective impairments. See id.

§§ 404.1545, 416.945. After determining the claimant's RFC, the ALJ completes

step four. Id. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant

work, she is not disabled, and the analysis ends. Id. §§ 404.1520(f), 416.920(f). But

if the claimant cannot perform past relevant work, the ALJ proceeds to step five.

Id. §§ 404.1520(a)(4)(iv), (f); 416.920(a)(4)(iv), (f).

       In the fifth and final step, the Commissioner must present evidence showing

that the claimant is not disabled because the claimant is physically and mentally

capable of adjusting to an alternative job. See id. §§ 404.1520(a)(4)(v),(g);

416.920(a)(4)(v), (g); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

Specifically, the Commissioner must prove that the claimant "retains a residual
        Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 5 of 18




functional capacity to perform alternative substantial gainful work which exists in

the national economy." Rosa v. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quoting

Bapp V. Bowen, 802 F.2d 601, 604(2d Cir. 1986)).

                                   DISCUSSION


   I.      The ALJ's Decision.


        The ALJ reviewed Plaintiffs claims for DIE and SSI pursuant to the five-step

analysis described above. At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since July 15, 2013, the alleged onset date. Tr. 21.i

At step 2, the ALJ found that Plaintiff had severe impairments, which include

degenerative disc disease of the cervical and lumbar spines, left rotator cuff

impingement, fibromyalgia, depression, and post-traumatic stress disorder. Id. At

step 3, the ALJ found that these impairments did not meet or medically equal the

severity the impairments listed in the regulations. Id. At step 4, the ALJ found

that Plaintiff had the RFC to perform "light, unskilled work" with several

limitations:



        [T]he claimant would be prohibited from climbing ladders, ropes, or
        scaffolds; could occasionally climb ramps or stairs, stoop, kneel,
        crouch, or crawl; would need to avoid concentrated exposure to
        extreme of cold, to humidity and wetness; and would need to avoid
        slippery and uneven surfaces, hazardous machinery, unprotected
        heights, and open flames. The claimant would be limited to simple,
        routine, and repetitive tasks; working in a low stress job, defined as
        being free of fast paced production requirements, with no hazardous


1 All references to the administrative transcript (Dkt. 5) are denoted "Tr. ."
Page numbers for documents contained the transcript correspond to the pagination
located in the lower right corner of each page.
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 6 of 18




        conditions, and only occasional decision making required, and only
        occasional changes in work setting. She could have only occasional
        interaction with co-workers and supervisors, and only occasional
        direct interaction with the general public.

Id. at 23; see also id. at 80. Based on this RFC, the ALJ found that Plaintiff was

unable to perform her past relevant work as a certified nurse assistant. Id. at 31.

At step 5—^based on testimony of a vocational expert and Plaintiffs age, education,

work experience, and RFC—the ALJ determined that other jobs existed "in

significant numbers in the national economy" that Plaintiff could perform. Id. at

31-32. These jobs included, for example, a shipping and receiving weigher and a

lamination inspector. Id. at 32. Accordingly, the ALJ concluded that Plaintiff was

not disabled, as defined in the Act, from the alleged onset date through the date of

the decision. Id.


      Plaintiff asks this Court to grant her motion for judgment on the pleadings

and remand for further administrative proceedings. See Dkt. 12, at 1. She argues

that the ALJ's RFC determination is not supported by substantial evidence because

the ALJ relied on his own lay opinion and improperly weighed the medical opinion

evidence. See Dkt. 12-1, at 20. Plaintiff also argues that the ALJ mischaracterized

her daily activities, relied on stale opinion evidence, and failed to re-contact several

treating providers. Id. The Commissioner argues that the ALJ properly reviewed

the evidence as a whole and formulated the RFC by relying on objective medical

evidence, examination evidence, medical opinion evidence. Plaintiffs treatment and

response to treatment, and Plaintiffs testimony regarding her daily activities. See

Dkt. 20-1, at 20-21. The Commissioner also argues that the ALJ properly assessed


                                           6
         Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 7 of 18




the consistency of the record in assigning the medical opinions varying weights. See

id. at 20.


   II.       Substantial evidence supports the ALJ's RFC assessment.


         Plaintiff asks the Court to vacate the ALJ's decision because the ALJ viewed

the evidence as a whole differently than she does. But the ALJ properly based his

RFC assessment on relevant evidence that reasonably could he accepted as

adequate. As such, the Court will affirm the Commissioner's decision.


             A. The ALJ properly discharged his duty to develop the record.

         The ALJ affirmatively developed the record here. The record does not

support Plaintiffs assertion that Dr. Kleinerman based his opinion on an

incomplete record, and the ALJ had no duty to re-contact Dr. Tetro and Dr. Fish kin

or Cardamone Chiropractic.

         Whether the record developed by an ALJ is complete is a necessary threshold

question. See 20 C.F.R. § 702.338 ("The administrative law judge shall inquire fully

into the matters at issue ... ."). An ALJ must re-contact a treating physician if

findings within the physician's report appear to be "insufficiently explained, lacking

in support, or inconsistent with the physician's other reports." Bald v. Berryhill, No.

17-CB-01023-MJR, 2019 WL 1010448, at *4(W.D.N.Y. Mar.4, 2019)(citing

Calzada v. Asture, 753 F. Supp. 2d 250, 269(S.D.N.Y. 2010)). An ALJ has no duty to

re-contact a physician, however, if the "medical evidence is [merely] conflicting or
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 8 of 18




internally inconsistent." Allen v. Comm'r of Soc. Sec., 351 F. Supp. 3d 327, 337 n.2

(W.D.N.Y. 2018).

      Here, there are no clear gaps in the record. At Plaintiffs request, the ALJ

left open the record, so it would include outstanding documents from Pinnacle

Orthopedic. See Tr. 29, 79. Plaintiff claims that Dr. Kleinerman did not have a

complete file when conducting his review, but does not specify what, if anything,

made the file incomplete. See Dkt. 12-1, at 30. Assuming Plaintiff bases this

argument on the documents from Pinnacle Orthopedic, her argument fails because

those documents have no bearing on Dr. Kleinerman's opinion on Plaintiffs mental

health treatment records. See Tr. 30.


      Nor was the ALJ required to re-contact Dr. Tetro and Dr. Fish kin or

Cardamone Chiropractic. First, the ALJ did not disregard Dr. Tetro and Dr.

Fishkin's opinion on whether Plaintiff was disabled due to lack of information, as

Plaintiff suggests; rather. Dr. Tetro and Dr. Fishkin's opinion that Plaintiff was

disabled was never entitled any weight. See id.; see also infra Section II.B.ii.

Second, chiropractors are not treating physicians under the relevant regulations, so

the ALJ had no duty to re-contact Cardamone Chiropractic. See Diaz v. Shalala, 59

F.3d 307, 312-13(2d Cir. 1995)(concluding that a chiropractor's opinion is not a

"medical opinion" because the relevant regulations do not classify chiropractors as

physicians or "other acceptable medical sources"); see also 20 C.F.R. § 404.1527(a)(2)

(defining "treating source" as an "acceptable medical source who provides ... or has

provided . .. medical treatment or evaluation and who has, or has had, an ongoing


                                           8
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 9 of 18




treatment relationship with [a patient]"); 20 C.F.R. § 404.1502(a)(defining

"acceptable medical source" to include, among others, "[IJicensed physician[s]

(medical or osteopathic doctor[s])" but not chiropractors).

      Thus, the ALJ properly developed a complete record.

          B. The ALJ properly assessed the evidence.

      After reviewing the record, the Court concludes that the ALJ properly

assessed Plaintiffs subjective symptom evidence and the medical opinion evidence

because he explained his reasons for assigning weight to Plaintiffs testimony and

each medical opinion.

                 i. Plaintiffs Testimony.

      An ALJ must assess consistency of the evidence across the entire record and

has the duty to resolve any conflicts in the evidence. Richardson, 402 U.S. at 399;

Malta V. Astrue, 508 F. App'x 58, 56(2d Cir. 2013)("Although the ALJ's conclusion

may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC

finding that was consistent with the record as a whole."); see also 20 C.F.R.

§ 416.927(c)(4)("Generally, the more consistent a medical opinion is with the record

as a whole, the more weight [an ALJ] will give to that medical opinion."). To

determine the credibility of subjective symptom evidence, the ALJ follows a two-

step process in which he or she;(1) considers whether the medical evidence shows

any impairment that "could reasonably be expected to produce the pain or other

symptoms alleged"; and (2) upon finding an impairment, evaluates '"the intensity.


                                          9
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 10 of 18




persistence, or functionally limiting effects' of a claimant's symptoms to determine

the extent to which they limit the claimant's capacity to work." See Wells v. Colvin,

87 F. Supp. 3d 421, 431 (W.D.N.Y. 2015)(citing 20 C.F.R. §§ 404.1529(a),(b)).

      Here, the ALJ noted an inconsistency between Plaintiffs testimony of the

"intensity, persistence, and limiting effects of Pier] symptoms" and the other record

evidence. Tr. 24. To resolve this inconsistency, the ALJ concluded that he would

incorporate Plaintiffs testimony into the RFC assessment "only to the extent [it]

[could] reasonably be accepted as consistent with the objective medical and other

evidence." See id. This conclusion is proper because the ALJ "is not required to

accept the claimant's subjective complaints without question" and reserves the

discretion to weigh the credibility of a claimant's testimony against the other record

evidence. See Yucekus v. Comm'r of Soc. Sec., 829 F. App'x 553, 556 (2d. Cir. 2020)

(citing Genier v. Astrue, 606 F.3d 46, 49(2d Cir. 2010)). The ALJ did not

mischaracterize Plaintiffs daily activities because his determination that Plaintiff

testified to "mostly normal daily functioning" goes to the qualitative effect of

Plaintiffs symptoms. See id. at 23-24; Dkt. 12-1, at 23.


                11. Medical Opinion Evidence on Physical Impairments.


      The ALJ appropriately assigned Dr. Liu's opinion "some weight" and linked

Plaintiffs back injury history to his conclusion that she is limited to light work. Tr.

29. He properly discharged his duty to assess the consistency of evidence in the

entire record—including Plaintiffs testimony—by determining that no further

limitations existed. Id. The ALJ's RFC assessment reflects Dr. Liu's opinion that

                                          10
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 11 of 18




Plaintiff had "mild to moderate limitation[s] for prolonged walking, bending, and

kneeling." See id. at 23, 29 ("[T]he claimant... could occasionally ... stoop, kneel,

crouch, or crawl[.]"). Thus, the ALJ did not mischaracterize Plaintiffs daily

functioning when weighing Dr. Liu's opinion.

      Contrary to Plaintiffs claim. Dr. Liu's opinion is not stale. An opinion is not

stale simply because it is dated. Whitehurst v. Berryhill, No. 1:16-CV-01005-MAT,

2018 WL 3868721, at *4(W.D.N.Y. Aug. 14, 2018)(finding that a claimant's

condition had not deteriorated because a later medical opinion stated that the

claimant "looked well and ... was clinically stable"); of. Hawkins v. Colvin, No. 15-

CV-6394 CJS, 2016 WL 6246424, at *3(W.D.N.Y. Oct. 26, 2016)(finding that a

claimant's condition had deteriorated based on later onset of degenerative disc

disease of the spine, on which no doctor opined).

      The ALJ's summary of the treatment notes and follow-ups from after

Plaintiffs motor vehicle accident and cervical spine surgery reflect a finding that

Plaintiffs cervical spine range of motion, and left shoulder and arm range of motion

and pain, improved with mild treatment and conservative care—including physical

therapy, medication management, and advice to avoid aggravating activities. Tr.

27-30. Shoulder surgery was discussed "in very limited detail" as a possibility, but

the need for surgery never arose. See id. at 1241 (Ex. 13-F, at 5). And the ALJ

specifically mentioned the note that Plaintiff was "recovering well" after the cervical

spine surgery. Id. at 28. The fact that Dr. Liu examined Plaintiff before the motor

vehicle accident does not render Dr. Liu's opinion stale because Plaintiff points to



                                          11
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 12 of 18




no evidence that her condition meaningfully deteriorated after the accident or

cervical spine surgery.

      Moreover, the ALJ addressed medical records from after the motor vehicle

accident and cervical spine surgery; he assessed Dr. Tetro and Dr. Fishkin's

opinions.2 See id. at 30. In particular, the ALJ assessed evaluations on March 17,

2015 and March 21, 2017, and assigned Dr. Tetro's and Dr. Fishkin's respective

opinions "little weight." Id. He properly set aside Dr. Tetro and Dr. Fishkin's

findings of disability. See id.; 20 C.F.R. § 404.1527(d)(1)("[An ALJ is] responsible

for making the determination or decision about whether [a claimant] meet[s] the

statutory definition of disability. ... A statement by a medical source that [a

claimant is]'disabled' or 'unable to work' does not mean that [the Commissioner]

will determine that [the claimant is] disabled.").

          The ALJ further reasoned that the effects of Plaintiffs shoulder pain were

limited, given Plaintiffs overall history of mostly mild treatment for her shoulder

and mostly normal daily functioning. See id. at 27-30; see also Yucekus, 829 F.

App'x at 556 (concluding that the ALJ properly determined the claimant's shoulder

pain was not severe enough to preclude an RFC determination based on claimant's




2 Plaintiff asserts that the ALJ erroneously attributed various opinions by Dr. Tetro
and Dr. Fishkin to Dr. Tetro. See Dkt. 12-1, at 32. The ALJ did erroneously
attribute Plaintiffs treatment on March 21, 2017 to Dr. Tetro, but this error is
harmless because Plaintiff does not allege—and the record does not show—that in
doing so the ALJ failed to properly assess these opinions. See Green v. Apfel, 25 F.
App'x 54, 56(2001)(affirming district court's decision to uphold the Commissioner's
determination, which was supported by substantial evidence); Dkt. 12-1, at 13, 32;
Tr. 30.

                                           12
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 13 of 18




testimony that sporadic use of medication improved the pain, and that he could

dress himself and shop for groceries); cf. Burgess v. Astrue, 537 F.Sd 117, 129(2d

Cir. 2008)("Nor is the opinion of the treating physician to be discounted merely

because he has recommended a conservative treatment regimen.")-

      The ALJ also properly assigned the disability index forms "little weight." See

Tr. 30. In so doing, he recognized that he should consider Plaintiffs subjective

descriptions of her pain and its limiting effects, but that Plaintiffs perception was

not guaranteed controlling weight. See id.; Genier, 606 F.3d at 49-50.


      And the ALJ properly set aside handwritten notes at the bottom of the forms

because:(1) disability determinations are reserved to the Commissioner; and

(2) chiropractors are not "acceptable medical source[s]" under 20 C.F.R.

§ 404.1502(a)(1) and 20 C.F.R. § 416.902(a)(1), so opinions that arise from such

sources—even if examining sources—are not entitled to controlling weight. See

Diaz, 59 F.3d at 313("[T]he ALJ has the discretion to determine the appropriate

weight to accord the chiropractor's opinion based on all the evidence before him;

under no circumstances can the regulations be read to require the ALJ to give

controlling weight to a chiropractor's opinion."(emphasis in original)); 20 C.F.R.

§ 416.927(f)(1)(listing supportability and consistency with the record as a whole as

factors bearing on the weight of medical opinions). Even though Dr. Tetro's and Dr.

Fishkin's opinions were not entitled to controlling weight, the ALJ could consider

them to the extent they "refLect[ed] ...judgment about some of the same issues




                                          13
       Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 14 of 18




addressed in medical opinions from acceptable medical sources." See 20 C.F.R. §

404.1527(f)(1).


      Accordingly, the ALJ was justified in assigning "little weight" to the

disability index forms. See Tr. 30.


                  ill. Medical Opinion Evidence on Mental Impairments.

      The ALJ also assigned proper weight to the opinions regarding mental

impairments. In particular, he appropriately assigned Dr. Luna's opinion "little

weight" based on Plaintiffs inconsistent compliance with mental health treatment,

which impacted her functioning. See id. And he permissibly assigned Dr.

Kleinerman's opinion "some weight" because it was consistent with Plaintiffs

testimony about her daily functioning and improvement with medication. See id.

      Under the treating physician rule,® a treating physician's opinion receives

controlling weight if it "is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record." 20 C.F.R. § 416.927(c)(2); see Estrella v. Berryhill, 925

F.Sd 90, 95(2d Cir. 2019); Smith v. Berryhill, 740 F. App'x 721, 724(2d Cir. 2018)

(stating that an ALJ "may set aside the opinion of a treating physician that is

contradicted by the weight of other record evidence").

      If a treating opinion is not entitled to controlling weight, then the ALJ must

determine how much weight, if any, to give the opinion by "explicitly consider[ing]"


® The ALJ was required to apply the treating physician rule because Plaintiffs
claim was filed before March 27, 2017. See 20 C.F.R. § 416.927.
                                          14
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 15 of 18



the following nonexclusive factors;(1) the frequency, length, nature, and extent of

treatment;(2) the nature and frequency of examination;(3) the amount of medical

evidence supporting the opinion;(4)the consistency of the opinion with the

remaining medical evidence;(5) whether the physician is a specialist; and

(6) whatever other factors tend to support or contradict the opinion. See 20 C.F.R.

§§ 404.1527(c)(l)-(c)(6); Burgess, 537 F.3d at 129. In considering these factors, the

ALJ must "comprehensively set forth Piis] reasons for the weight assigned to a

treating physician's opinion." Burgess, 537 F.3d at 129 (citing Halloran v. Barnhart,

362 F.3d 28, 33(2d Cir. 2004)).

      The ALJ properly applied the treating physician rule when assigning Dr.

Luna's opinion "little weight" and Dr. Kleinerman's opinion "some weight." He

explicitly referenced Plaintiffs "[IJack of compliance with mental health treatment,

or intermittent compliance," which undermines Dr. Luna's opinion that Plaintiffs

mental impairments "may 'significantly interfere' with [her] ability to function on a

daily basis." See Tr. 30. The ALJ recognized and considered that "[Plaintiff] has

difficulty keeping appointments due to pain," but also properly noted that Plaintiff

sought "mental health [treatment] on and off for three years," was discharged

several times from treatment due to inconsistent attendance, and ran out of

medication on several instances "due to needing to schedule an appointment with

her doctor." See id. at 24. Plaintiffs inconsistent compliance with mental health

treatment is a "good reason" for the weight assigned to Dr. Luna's opinion because

it tends to contradict the opinion. See 20 C.F.R. § 404.1527(c)(2)("[An ALJ] will



                                          15
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 16 of 18




always give good reasons in [his] notice of determination or decision for the weight

[he] give[s Plaintiffs] treating source's medical opinion."). The ALJ cited Dr. Luna's

finding that Plaintiff had "good adaptive functioning skills in all areas" as an

internal inconsistency in Dr. Luna's opinion, which further qualifies that opinion.

See Tr. 30. The reasons that tend to qualify Dr. Luna's opinion also supported Dr.

Kleinerman's opinion that, notwithstanding Plaintiffs mental impairments, her

daily functioning suffers from only mild restrictions and moderate difficulties. See

id.


      In sum, when weighing Plaintiffs testimony, medical opinion evidence, and

treatment and response to treatment, the ALJ evaluated the "intensity, persistence

or functionally limiting effects of pain or other symptoms .. . not substantiated by

objective medical evidence ... to determine if [Plaintiffs] symptoms limited [her]

ability to do work-related activities." See id. at 23. His assessment of the evidence

accords with the relevant regulations. The Court therefore concludes that the

consequent RFC determination was based on substantial evidence.


          C. The ALJ did not rely on his own lay opinion.


      The ALJ expressly based his RFC assessment on medical opinion evidence.

Plaintiffs treatment and response to treatment, and Plaintiffs testimony regarding

her daily activities. Id. at 30. He did not substitute his own judgment, and he

clearly relied on medical opinion evidence—specifically, opinions of Dr. Liu and Dr.

Luna—when making his RFC assessment. See id.




                                          16
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 17 of 18




      An ALJ must provide a rationale for an RFC assessment by "simply

explain[ing] the link between his RFC assessment and the record evidence

supporting that assessment." Paul v. Coluin, No. 15-CV-310-RJA-HBS, 2016 WL

6275231, at *2(W.D.N.Y. Oct. 27, 2016); see Cichocki v. Astrue, 729 F.3d 172, 177

(2d Cir. 2013)(holding that an ALJ need not conduct a "explicit function-by-function

analysis"). The ALJ must not rely on "raw medical evidence." Goble v. Colvin, No.

15-CV-6302 CJS, 2016 WL 3179901, at *6(W.D.N.Y. June 8, 2016). In other words,

an RFC assessment generally must be supported by "competent medical opinion."

Id.


      The ALJ linked his conclusion that Plaintiff is limited to light work to the

consultative examinations on the record:(1) Dr. Liu's opinion that Plaintiff has

"mild to moderate limitation for prolonged walking, bending, and kneeling"; and (2)

Dr. Luna's opinion that Plaintiff"has mildly limited ability to maintain attention

and concentration and make appropriate decisions[,] and has moderately limited

ability to relate adequately with others and appropriately deal with stress," which

Dr. Kleinerman corroborated. Tr. 29, 30. And the ALJ's determination that

Plaintiff should be "prohibited from climbing ladders, ropes, or scaffolds" accounts

for limitations related to Plaintiffs left shoulder as examined by Dr. Tetro and Dr.

Fish kin. See id. at 23, 30. Notably, Plaintiff testified minimally on any specific left

shoulder pain and testified that she could lift around fifteen pounds. See id. at 57

(omitting her left shoulder as a part of her body that "give[s her] the most pain"),

60. Thus, the physical, environmental, and social limitations determined by the


                                           17
      Case 1:19-cv-00108-JLS Document 23 Filed 03/29/21 Page 18 of 18



ALJ correspond to the evidence on the record and do not result from the ALJ's lay

opinion. See id. at 23.


                                 CONCLUSION


      For the reasons stated above, the Court DENIES Plaintiffs motion for

judgment on the pleadings (Dkt. 12) and GRANTS the Commissioner's cross-

motion for judgment on the pleadings (Dkt. 20). The Court AFFIRMS the

Commissioner's decision.


SO ORDERED.


Dated:       March 29, 2021
             Buffalo, New York




                                         JOHMX SINATRA, JRK.
                                         UNtfED STATES DISTRICT JUDGE




                                        18
